Name: Decision of the EEC-Turkey Association Council No 2/73 amending Decision No 5/72 of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  international trade;  tariff policy
 Date Published: 1973-12-28

 Avis juridique important|21973D1228(01)Decision of the EEC-Turkey Association Council No 2/73 amending Decision No 5/72 of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 359 , 28/12/1973 P. 0002 - 0016 Finnish special edition: Chapter 11 Volume 1 P. 0213 Swedish special edition: Chapter 11 Volume 1 P. 0213 DECISION OF THE ASSOCIATION COUNCIL No 2/73 amending Decision No 5/72 of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey; Having regard to the Additional Protocol, and in particular Article 4 thereof; Whereas a Supplementary Protocol was signed on 30 June 1973, and an Interim Agreement, the aim of which is to permit the early implementation of certain provisions of the Suplementary Protocol on trade, was signed on the same date; Whereas Decision No 5/72 of 29 December 1972 laid down methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol; Whereas pursuant to Article 1 of the Supplementary Protocol and Article 1 of the of the Interim Agreement these provisions also apply to trade between the new Member States and Turkey; Whereas pursuant to Article 11 of the Supplementary Protocol and Article 4 of the Interim Agreement Turkey shall, until 1 July 1977, apply to the new Member States customs duties and charges having equivalent effect which are different from those applicable under the provisions of the Additional Protocol to the Community as originally constituted; whereas, accordingly, the methods of administrative cooperation should be adapted to ensure that the abovementioned provisions are correctly applied; HAS DECIDED AS FOLLOWS: Article 1 Decision No 5/72 of 29 December 1972 is amended as follows: (a) The following new Articles 14 and 15 shall be added: 'Article 14 until 1 July 1977, the customs authorities of the exporting State shall ensure that A.TR.1 and A.TR.3 movement certificates issued by them indicate that the goods covered by the said certificates have acquired the status of products fulfilling the conditions of Articles 2 or 3 of the Additional Protocol either in the Community as originally constituted or in a new Member State.' 'Article 15 Goods fulfilling the conditions of Article 2 of the Additional Protocol which have been exported from a new Member State or from Turkey after the Supplementary Protocol has been signed and which on the date of entry into force of the Interim Agreement are either in transit, or are held in Turkey or a Member State in a customs warehouse, in temporary storage or in a free zone, may benefit from the provisions of the Interim Agreement subject to production,within four months of that date, to the customs authorities of the importing State of an A.TR.1 certificate endorsed retrospectively by the competent authorities of the exporting State, together with documentary evidence of through transit.' (b) The following words shall be added to the titles of the specimen A.TR.1 and A.TR.3 movement certificates annexed to Decision No 5/72: 'MOVEMENT CERTIFICATE' and 'VARECERTIFIKAT'. The words 'MALLARIN TEDAVUEL BELGESÃ ' shall be replaced by: 'MALLARIN DOLASIM BELGESÃ  and the words 'CERTIFICATO PER LA CIRCOLAZIONE DELLE MERCI' shall be replaced by: 'CERTIFICATO DI CIRCOLAZIONE DELLE MERCI'. Article 2 A.TR.1 and A.TR.3 movement certificates complying with the former specimens may continue to be used until existing stocks are exhausted. Article 3 A.TR.1 and A.TR.3 movement certificates in Danish and English, as shown in the Annex to this Decision, may be used under the same conditions as the original texts. Article 4 The provisions of this Decision shall apply as from the date of entry into force of the Interim Agreement signed on 30 June 1973. Done at Brussels, 17 December 1973. For the Association CouncilThe PresidentN. ERSBOELL >TABLE>